UPON MOTION TO DISMISS
PER CURIAM.
We deny the successor personal representative's renewed motion to dismiss the appeal. Our authority is Mogul v. Fodi-man, 406 So.2d 1225 (Fla. 5th DCA 1981).
We believe the Mogul construction of rule 9.130(a)(4) is correct and applicable here.
We also believe the court in Warren v. Southeastern Leisure Systems, Inc., 522 So.2d 979 (Fla. 1st DCA 1988) correctly found that rule 9.130(a)(3)(C)(i) did not authorize the appeal in that case, but failed to look at the last sentence of rule 9.130(a)(4).
If rule 9.130(a)(4) is not intended to be construed as Mogul does it, there has been ample opportunity for the Supreme Court to tighten up the language.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.